

116 HR 3113 IH: To require the United States Postal Service to sell the Alzheimer’s semipostal stamp for 6 additional years.
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3113IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Ms. Waters (for herself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the United States Postal Service to sell the Alzheimer’s semipostal stamp for 6
			 additional years.
	
		1.Alzheimer’s semipostal stamp
 (a)DefinitionsIn this section— (1)the term Alzheimer’s semipostal stamp means the Alzheimer’s semipostal stamp that the Postal Service began offering for sale on November 30, 2017, under the discretionary authority under section 416(b) of title 39, United States Code;
 (2)the term Postal Service means the United States Postal Service; and (3)the term semipostal stamp has the meaning given the term semipostal in section 416(a)(1) of title 39, United States Code.
 (b)Continued saleIn order to afford a convenient way for members of the public to contribute to funding for medical research relating to Alzheimer’s disease, the Postal Service shall continue to sell the Alzheimer’s semipostal stamp for a 6-year period beginning on the date on which the Postal Service, but for the enactment of this Act, would have discontinued sales of the Alzheimer’s semipostal stamp.
			(c)Terms and conditions
 (1)In generalExcept as provided in this subsection, the sale of the Alzheimer’s semipostal stamp during the period described in subsection (b) shall be governed by section 416 of title 39, United States Code, and regulations issued under that section.
 (2)Disposition of proceedsAll amounts becoming available from the sale of the Alzheimer’s semipostal stamp (as determined under section 416(d) of title 39, United States Code) during the period described in subsection (b) of this section shall be transferred to the National Institutes of Health, for the purpose described in that subsection, through payments which shall be made not less frequently than 2 times a year.
 (3)Legal authority and effectDuring the period described in subsection (b), the Alzheimer’s semipostal stamp shall be considered to be issued under this section and not under subsection (b) of section 416 of title 39, United States Code, including for purposes of any limitation under that section (including any regulation prescribed under subsection (e)(1)(C) of that section) relating to whether more than 1 semipostal stamp may be offered for sale at the same time.
				